Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 Response to Amendment
Claims 1, 2, 4, 5, 8, 9, 10, 11, 12, 13, 14, 18, 19, 20, 21 are amended.  Claim 22 is new.  Claims 3 and 16 are cancelled.
	As an initial matter, the 35 USC 112 rejection of claims 10-12 has been withdrawn in view of applicant’s amendments.
Furthermore, the double patenting rejection has been withdrawn in view of applicant’s amendments to the instance application and the reference application.
Response to Arguments
Applicant’s arguments have been fully considered and addressed below:
Applicant argues on p. 11-14 that the prior art fails to teach or render obvious determining one or more thresholds based on a distribution of activities of the user’s appendage at a plurality of locations of the electronic input device; performing, based on comparing pixel data of the first image against the one or more thresholds, a segmentation of 
	Examiner respectfully disagrees.
First, Cosco teaches determining one or more thresholds; Performing based on comparing pixel data of the first image against the one or more thresholds, a segmentation of the first image into a first region of pixels corresponding to the user’s appendage
 (see Fig. 3, item c, wherein a user’s hand is segmented following a color detection approach) and (see p. 7, item 5.3 Segmentation of the User’s Hand, wherein skin-color distribution can be modeled through an elliptical Gaussian joint probability distribution, wherein Pc is the pixel color and Kc is the key color corresponding to the skin or glove.  Then the segmentation procedure computes the probability Pc for each pixel and labels if it belongs to the key region if the probability is larger than a threshold value t).  Thus, Cosco teaches a threshold is determined for each pixel whether it belongs to the key region or not corresponding to the skin or glove, and the pixels are segmented into belonging in a first region of pixels corresponding to the user’s skin or glove (the user’s appendage).
Wherein a second region of pixels corresponds to the electronic input device (see Fig. 3b, wherein color-labeling of the haptic device is a second region of pixels corresponding to the electronic input device) and (see p. 6, item 5 Semantic Labeling in Image-Space, wherein a first region are pixels corresponding to the haptic device).
Furthermore, Cosco obviously teaches wherein determining the threshold is based on a distribution of activities of the user’s appendage at a plurality of locations of the electronic input device (see Fig. 1 and 3, wherein a user’s appendage including fingers is distributed at a st paragraph, wherein the inventor’s implementation is directed towards benefits for real-time performance).  Because Cosco teaches a current camera view of a scene and the segmentation of the current view (as seen in Figs. 1 & 3), a plurality of hand segmentations at different times (see Fig. 4), and that the application is directed towards real-time performance (p. 161, left col, 1st paragraph), it is obvious to one of ordinary skill at the art at the time of filing that Cosco teaches a distribution of activities of the user’s appendage at a plurality of locations of the electronic device, as a person’s hand holds the peripheral device, the image segmentation is obviously updated based on the most current image at the time (real-time).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cosco’s segmentation of a user’s appendage from a haptic device, to include a distribution of activities of a user’s appendage at a plurality of locations of the electronic device, as the reference is pertinent to the problem of generating a real time composite image of a user’s appendage and a virtual peripheral device based on a electronic device.  An advantage of the modification is that it achieves the result of explicitly generating a composite image based on a user’s appendage holding a electronic input device at different distributions of activities of a user’s appendage at a current image that is captured by a camera to obtain a displayed composite image in real-time.
Furthermore, Amm explicitly teaches a distribution of activities of the user’s appendage at a plurality of locations of the electronic input device(see [0028], and [0032-0035], in 
Applicant further argues on p. 13 that Amm’s planar surface is not an electronic input device because the sensors are not captured in an image.
Examiner respectfully disagrees.
Amm teaches at ([0028], wherein an input device 102 includes sensors 106 and 108, and that the input device communicates with the computer system.  The sensors are configured to sense user’s hands/digits when they are near the input device of 102, and wherein the sensors can take the form of a camera (i.e. capturing of image data).  Furthermore, see Fig. 4, in reference to [0032], wherein a user’s hand image data is at a plurality of locations approximate the planar device, and the image data is captured and displayed on display 106).  In addition, Amm teaches at [0036-0037], and Figs. 7-8, wherein a camera is utilized to determine contact, proximity and position of a user’s a hand relative to the input device 152).  Thus, Amm clearly teaches an electronic input device wherein a camera sensor captures image data to determine 
Applicant further argues on p. 13 that Amm is silent about segmentation and determining one or more thresholds.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It was previously stated that the Cosco reference teaches segmentation based on one or more thresholds.  Cosco in view of Amm teaches claim 1.
Applicant’s remaining arguments have been fully considered, but are not persuasive for at least the reasons above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9, 11-15, 17-20, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosco et al. (“Visuo-Haptic Mixed Reality with Unobstructed Tool-Hand Integration”) and Amm (US 20120227006).
	Re claim 1, Cosco teaches a method of providing a mixed reality (MR) interaction, comprising:
capturing a first image of a user’s appendage and an electronic input device, wherein the user’s appendage covers at least a part of the electronic input device
(see p. 160, in reference to Fig. 1, wherein in Fig. 1a, a view of a scene in the real world shows a user’s hands holding and covering a part of a physical haptic input device).
determining one or more thresholds and performing based on comparing pixel data of the first image against the one or more thresholds, a segmentation of the first image into a first region of pixels corresponding to the user’s appendage

Wherein a second region of pixels corresponds to the electronic input device (see Fig. 3b, wherein color-labeling of the haptic device is a second region of pixels corresponding to the electronic input device) and (see p. 6, item 5 Semantic Labeling in Image-Space, wherein a first region are pixels corresponding to the haptic device).
generating a composite image from the first image based on rendering, in place of the second region of pixels, pixels representing a virtual device, such that the virtual device appears in the composite image as at a similar spatial location as the electronic input device and covered at least partially by the user’s appendage; and displaying the composite image to the user (see p. 160, in reference to Fig. 1, wherein the final view shows a user’s appendage holding the virtual input device that appears at the spatial location as being held by a user’s hand, covered partially by the user’s hand appendages at the spatial location).
Cosco does not explicitly teach determining based on a distribution of activities of the user’s appendage at a plurality of locations of the electronic device, and the composite image is 
However, Cosco obviously teaches wherein determining the threshold is based on a distribution of activities of the user’s appendage at a plurality of locations of the electronic input device (see Fig. 1 and 3, wherein a user’s appendage including fingers is distributed at a plurality of locations while holding a haptic device) and (see p. 7, item 5.3 Segmentation of the User’s Hand, wherein skin-color or a glove color is the user’s appendage that is segmented using a threshold), (see fig. 4, wherein a plurality of hand segmentations are shown at different times), and (see p. 161, left col, 1st paragraph, wherein the inventor’s implementation is directed towards benefits for real-time performance).  Because Cosco teaches a current camera view of a scene and the segmentation of the current view (as seen in Figs. 1 & 3), a plurality of hand segmentations at different times (see Fig. 4), and that the application is directed towards real-time performance (p. 161, left col, 1st paragraph), it is obvious to one of ordinary skill at the art at the time of filing that Cosco teaches a distribution of activities of the user’s appendage at a plurality of locations of the electronic input device, as a person’s hand holds the peripheral device at a particular position/location, with particular finger arrangements grasping the input device at a plurality of locations, the image segmentation is obviously updated based on the most current image at the time (real-time).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cosco’s segmentation of a user’s appendage from a haptic electronic input device, to include a distribution of activities of a user’s appendage at a plurality of locations of the device, as the reference is pertinent to the problem of generating a real time composite image of a 
To cure the deficiencies of Cosco, Amm explicitly teaches a distribution of activities of the user’s appendage at a plurality of locations of the electronic input device (see [0028], and [0032-0035], in reference to Figs. 1, 4-6, wherein segmentation of the first captured image is performed based on a distribution of activities at a plurality of locations of the electronic input device (movement of a user’s hands and fingers at different locations of the electronic device 110, and a display showing the virtual keyboard 144, with image of hands partially overlaying the virtual image as the composite image), wherein Fig. 1 shows a composite image wherein the user’s hand movements are not on the real peripheral input device, and only showing the virtual peripheral device, and Fig. 4 shows a current display of a distribution of a user’s fingers over different locations of the real peripheral input device and the corresponding composite image with a user’s fingers at the same location on the virtual keyboard peripheral device).  
The composite image is such that the virtual device appears in the composite image as at a same spatial location as the electronic input device (see Fig. 4 shows a current display of a distribution of a user’s fingers over different locations of the real peripheral input device and the corresponding composite image with a user’s fingers at the same location on the virtual keyboard peripheral device), (see [0028], wherein an input device 102 includes sensors 106 and 
Cosco and Amm teaches claim 1. 
 It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cosco’s mixed reality system to explicitly include rendering of the composite image to include distribution of activities at different locations of an electronic input device, as taught by Amm, as the references are in the analogous art of rendering composite images of virtual input devices.  An advantage of the modification is that it achieves the result of explicitly teaching tracking of physical activities of an appendage interacting with an electronic input device to update the composite image based on movement of the user’s hands at a particular time.
Re claim 2, Cosco and Amm teaches claim 1.  Furthermore, Cosco teaches wherein the composite image is displayed to the user when the user’s appendage covers the at least a part of the electronic input device (see p. 160, in reference to Fig. 1, wherein in Fig. 1a, a view of a 
Re claim 4, Cosco and Amm teaches claim 1.  Furthermore, Cosco teaches wherein the segmentation of the first image comprises:
Determining one or more thresholds based on historical distribution of activities (see p. 164-165, in reference to Fig. 4, wherein 4 captured images are shown and segmentation of the hand based on where the hand was captured at a particular time at plurality of times (a historical distribution of activities), (see p. 160, fig. 1, wherein at a particular time a composite image is generated including physical input device and appendage), and (see p. 164-165, in reference to Fig. 3, wherein the input device is masks particular pixels associated the input device at the threshold bounds shown in Fig. 3b, and the hand uses thresholds of key color corresponding to skin/glove color and a threshold value τ).  
comparing the pixel of the first image against the one or more thresholds (see p. 165, probability threshold of a pixel belonging to a key region) 
and determining the first region of pixels corresponding to the user’s appendage and the second region of pixels corresponding to the electronic input device based on results of the comparison (see p. 164-165, in reference to Fig. 3, wherein the segmentation process segments first pixels belonging to the hand and second pixels belonging to the physical input device).
Furthermore, Amm teaches determining a historical distribution of activities at the plurality of locations of the electronic input device, the historical distribution of the activities being based on prior interactions between the user or a group of users with the electronic input device (see [0028], and [0032-0035], in reference to Figs. 1, 4-6, wherein segmentation of the 
Re claim 5, Cosco and Amm teaches claim 4.  Furthermore, Cosco teaches wherein the segmentation of the first image comprises: determining, based on statistical analysis of the historical distribution of the activities, a distribution of likelihoods of the user’s appendage (see p. 164-165, in reference to Fig. 4, wherein hand segmentation is detected using a Gaussian probability model, noise reduction/hole filling as a hand is captured at historically different positions (a statistical analysis of the historical distribution of the activities)
identifying, based on the distribution of likelihoods, pixels that are likely to be part of the user’s appendage and determining the one or more thresholds based on one or more attributes of the identified pixels (see p. 164-165, in reference to Fig. 3 and 4, wherein the probability of each pixel belonging to a key region is computed, based on the probability value being larger than a threshold).
Furthermore, Amm teaches the appendage being at each location of the plurality of locations of the electronic input device (see [0028], and [0032-0035], in reference to Figs. 1, 4-6, wherein segmentation of the first captured image is performed based on a position of the user’s hand at different times on the input device, and the corresponding composite image shown including a virtual keyboard representing the virtual location of the physical input device.  For motivation, see claim 1.

determining a second threshold of the one or more thresholds corresponding to a second region of the user’s appendage (see p. 165, in reference to Fig. 4, wherein the hand segmentation is improved using hole-filling steps, filtering, and noise reduction at second regions of the user’s appendage as seen in column 3 of Fig. 4 as a second threshold to further filter the result).  
comparing the pixels of the first image against the first threshold and the second threshold to determine the first region of pixels corresponding to the user’s appendage (see p. 165, in reference to Fig. 4, wherein the input image in column one is compared against the first threshold and second threshold to filter and segment out the final segmented hand in the 4th column).
Re claim 7, Cosco and Amm teaches claim 6.  Furthermore, Cosco teaches determining at least one of the first threshold or the second threshold based on at least one of an ambient light intensity or an identity of the user (see 5.4, on p. 164, wherein the segmentation in HIS overcomes illuminations problems of ambient light) and (see p. 165, wherein the interface calibration allows personalization of the environment to a user’s skin as identified by the user because different users may have different skin tones and other manually tuned calibration thresholds made by a user).

Re claim 9, Cosco and Amm teaches claim 8.  Furthermore, Cosco teaches capturing a plurality images including capturing a second image of the electronic input device; selecting a third region of pixels corresponding to the first location and a fourth region of pixels around the first location (see p. 164-165 in reference to Figs. 3-4, wherein based on an input image captured at a particular time and location of hands/input device, the input device is shown color-labeled at first and second regions of pixels for the input device and the use of a color segmentation scheme to segment the hand)
Determining a first histogram of color components for the third region of pixels (see p. 164-165 in reference to Figs. 3-4, wherein based on an input image captured at a particular time and location of hands/input device, the input device is shown color-labeled at first and second histograms such as shown in Fig. 3b, and color detection to segment the hand in Fig. 3c, wherein a plurality of color histograms are used to determine the regions around the peripheral and the hands)
Determining a second histogram of color components for fourth region of pixels (see p. 164-165 in reference to Figs. 3-4, wherein based on an input image captured at a particular time and location of hands/input device, the input device is shown color-labeled at first and 
Determining one or more thresholds based on the first histogram and the second histogram, and comparing pixels of the first image against the one or more thresholds to determine the first region of pixels of the first image corresponding to the user’s appendage (see Fig 1, 3, and 4, and text referring to the figures, wherein the segmentation process of the user’s hand is performed with at least a threshold value τ based on color segmentation between multiple regions of pixels using at least two color histograms to separate the hands and input device.
Furthermore, Amm teaches receiving, from a sensor at a first location of the electronic input device, an indication of receiving an activity and capturing based on the indication (see [0028] & [0032] in reference to Fig. 1 and 4, wherein a user entering the area of the physical input device is detected and the image of the hands overlayed on the virtual keyboard is updated based on detection of the hand and electronic to simulate a virtual keyboard with the ability for a user to press keys of the virtual keyboard), ([0028], wherein an input device 102 includes sensors 106 and 108, and that the input device communicates with the computer system.  The sensors are configured to sense user’s hands/digits when they are near the input device of 102, and wherein the sensors can take the form of a camera (i.e. capturing of image data).  Furthermore, see Fig. 4, in reference to [0032], wherein a user’s hand image data is at a plurality of locations approximate the planar device, and the image data is captured and displayed on display 106), and (see [0036-0037], and Figs. 7-8, wherein a camera is utilized to 
Hence, Cosco and Amm teaches claim 9, wherein segmentation of the hands and physical input device is performed and updated at different times by color segmentation techniques of pixels surrounding the hands and input device at different locations at a particular time and location.  For motivation, see claim 1.
Re claim 11, Cosco and Amm teaches claim 1.  Furthermore, Amm teaches determining a change in the distribution of the activities with respect to time (see [0028], sensing a user’s hands near the input device), ([0029], sensors to sense contact and pressure), (see [0032-0033], location of hands determined and display an image of hands over underlying image of input device and location which is inherently changes with respect to time as a user interfaces with the virtual keyboard).
Determining a region of interest based on the change (see [0028], [0032-0033], wherein the hands entered the area of the physical device is detected, and the region of where the hands are interfacing with the virtual keyboard is a region of interest that changes over time based on user interfacing with virtual keyboard).
Identifying pixels in the region of interest of the first image and determining the first region of pixels corresponding to the user’s appendages from the identified pixels (see [0028], [0032-0033], in reference to Figs. 1, 4-5, wherein pixels are identified as being part of the appendages of a user, and may be represented as translucent, outline, or other shapes and images to correspond to the user’s hands).  For motivation, see claim 1.

determining one or more thresholds based on the second image;
transmitting an indication to the user to put the user’s appendage at pre-determined locations of the electronic input device;
capturing a third image of the user’s appendage at the pre-determined locations of the electronic input device;
adjusting the one or more thresholds based on pixels of the third image corresponding to the pre-determined locations of the electronic input device; and
comparing the pixels of the first image against the adjusted one or more thresholds to determine the first region of pixels corresponding to the user’s appendage.
However, Amm teaches capturing a second image of the electronic input device unoccluded by the user’s appendage (see Fig. 1, 4 & [0028] & [0032], wherein the sensors including cameras capture images of the electronic input before and after detection of hands, and displays a virtual keyboard modified based on hand placement).
determining one or more thresholds based on the second image (see Fig. 1 and 4, [0028] & [0032], wherein sensors capturing and detected whether a user’s hands are near the input device, which is an inherent threshold of whether a user’s hands are considered near the input or not.
transmitting an indication to the user to put the user’s appendage at pre-determined locations of the electronic input device (see [0028-0033], in reference to Fig. 4-5, wherein an 
capturing a third image of the user’s appendage at the pre-determined locations of the electronic input device (see [0028-0033], in reference to Fig. 4-5, wherein the user’s fingers and handers are imaged at pre-determined locations of the electronic input that represent the virtual keyboard).
adjusting the one or more thresholds based on pixels of the third image corresponding to the pre-determined locations of the electronic input device (see [0028-0035], in reference to Fig. 4-6, wherein the thresholds of the virtual keyboard is curved to match the user’s hand positions, and also the virtual keyboard’s pixels are updated to include the pixels of the user’s hands positioned over the virtual keyboard as it interacts with the electronic device)
comparing the pixels of the first image against the adjusted one or more thresholds to determine the first region of pixels corresponding to the user’s appendage (see [0028-0035], [0041], in reference to Fig. 4-6 wherein the virtual keyboard is adjusted to accommodate the movement of the user’s hands as well as displaying the composited images of a user’s hands interfacing with the virtual keyboard).
Cosco and Amm teaches claim 12.  For motivation, see claim 1
Re claim 13, Cosco and Amm teaches claim 1.  Furthermore, Amm teaches wherein the distribution of the activities is determined from a plurality of distributions of activities based on at least one of: a model of the electronic input device, or an application for which the user interacts with the electronic input device (see [0028-0035], [0041], in reference to Fig. 1, 4-6, wherein the distribution of activities is determined for activities of a user’s hand interfacing 
Re claim 14, Cosco and Amm teaches claim 1.  Furthermore, Cosco teaches wherein the composite image is generated based on replacing pixels corresponding to a physical environment in which the electronic input device is located with pixels representing a virtual environment in which the virtual input device is located (see Fig. 1, and p. 160, wherein the electronic device is replaced with a virtual device corresponding to the physical environment captured in the first image).
Re claim 15, Cosco and Amm teaches claim 14.  Furthermore, Cosco teaches wherein the composite image is generated based on adjusting a luminance of the first region of pixels based on a luminance of the virtual environment (see p. 164, 5.3 Segmentation of the User’s Hand, wherein segmentation is performed by adjusting Hue, Saturation, and intensity color space to overcome illumination problems) and (see Figs. 1 and 3, wherein segmentation is performed by adjusting luminance of pixels in regions corresponding to the appendages and virtual input device).
Re claim 17, Cosco and Amm teaches claim 1.  Furthermore, Cosco teaches wherein the first image is captured by a camera of a head mounted display, wherein the composite image is displayed by the hmd (see p. 161, 2.2. Colocated Visuo-Haptic Displays, wherein a see-through HMD with stereo tracking cameras are used) and (see p. 161, 3 Visuo-Haptic Display Overview, wherein for visual rendering, a HMD is used).

Claims 19-20 claims limitations in scope to claim 1 and is rejected for at least the reasons above.
Re claim 21, Cosco and Amm teaches claim 1.  Furthermore, Cosco teaches wherein performing, based on pixel data of the first image and a distribution of activities of the user’s appendage at a plurality of locations of the electronic input device, a segmentation of the first image into a first region of pixels corresponding to the user’s appendage comprises at least one of a first operation or a second operation;
Wherein the second operation comprises
Comparing the pixel data at each pixel location of the first image against one or more thresholds for the pixel location to generate a second comparison result, the one or more thresholds being based on pixel data reflecting a skin color of the appendage (see Fig. 3, item c, wherein a user’s hand is segmented following a color detection approach) and (see p. 7, item 5.3 Segmentation of the User’s Hand, wherein skin-color distribution can be modeled through an elliptical Gaussian joint probability distribution, wherein Pc is the pixel color and Kc is the 
 determining, based on a measurement of the activities at each pixel location, whether the pixel location likely corresponds to the user’s appendage; and determining whether the pixel data at the pixel location belongs to the user’s appendage based on the comparison result and based on whether the measurement at the pixel location indicates that the pixel location likely corresponds to the user’s appendage (see Fig. 3 & 4, and see p. 164-165, 5.3, segmentation of the user’s hand, wherein a user’s hand pixels at a plurality of locations while holding the electronic device is determined based on color measurements at particular pixel locations, and the computation of probability for each pixel, and label it as belonging to the key region if the probability is larger than a threshold).
Re claim 22, Cosco and Amm teaches claim 1.  Furthermore, Amm teaches wherein the electronic input device comprises at least one of a keyboard, a mouse, or a joystick (see Fig. 8, in reference to [0038], wherein the input device is a array of input devices 163 (a board of keys).  For motivation see claim 1.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER HOANG/             Primary Examiner, Art Unit 2616